Citation Nr: 0935411	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-39 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an apportionment of the Veteran's 
compensation. 


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
August 1967.  The appellant is the Veteran's spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri which denied the appellant's 
claim for an apportionment of the Veteran's compensation.  
The appellant filed a notice of disagreement with that 
decision and subsequently perfected an appeal to the Board.


FINDINGS OF FACT

1.  The Veteran is reasonably discharging his responsibility 
for the appellee's support.

2.  The appellant has not demonstrated hardship.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's 
compensation benefits have not been met.  38 U.S.C.A. § 5307 
(West 2002); 38 C.F.R. §§ 3.450, 3.451 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) (Pub. L. No. 
106-475, 114 Stat. 2096 (2000)).  This law defines the 
obligations of VA with respect to the duty to assist.  The 
VCAA also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

Although not specifically addressing the apportionment 
statute (38 U.S.C.A. § 5307), the United States Court of 
Appeals for Veterans Claims (Court) has held that VA's duties 
to notify claimants under 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107, do not apply to claims predicated on chapter 
53 of title 38 of the U.S. Code, which concerns special 
provisions relating to VA benefits.  See Luera v. Principi, 
18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 
(2002).  

This does not, however, obviate the necessity of informing 
each party of the evidence necessary to substantiate their 
claims.  See id.  In the present case, the RO sent 
correspondence to the Veteran and the appellant in August 
2006 and November 2008 which set out the evidence used in 
adjudicating a claim for special apportionment.  

An apportionment claim is a "contested claim" and is 
subject to special procedural regulations.  See 38 C.F.R. 
§§ 19.100, 19.101, 19.102 (2008).  VA has provided each party 
notices and determinations related to the contested claim and 
has advised each party of the applicable laws and 
regulations.  Thus, VA has made all efforts to notify and to 
assist the parties with regards to the evidence obtained and 
the evidence needed.  Thus, VA has satisfied its "duty to 
notify" the parties.

In addition, both parties were requested to provide 
additional information and evidence concerning their claims 
via correspondence dated in August 2006 and November 2008.  
Any failure to develop this claim rests with the Veteran and 
the appellant.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(the duty to assist is not a one-way street).  Based on the 
present record, the Board finds that the VA has satisfied any 
applicable duties to notify and assist the parties.  

Analysis

VA regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450 (2008).  More specifically, 38 
C.F.R. § 3.450(a)(1)(ii) provides that an apportionment may 
be paid if the veteran is not residing with his spouse and 
the veteran is not reasonably discharging his responsibility 
for the spouse's support.  It is not necessary for the 
claimant to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. 
Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" 
apportionment which may be paid under the circumstances set 
forth in 38 C.F.R. § 3.451 (2008).  That regulation provides 
that, without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
may be apportioned between the veteran and his or her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  38 C.F.R. § 3.451 further provides that 
apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her while apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.

The evidence of record indicates that the Veteran and the 
appellant were married in March 1994.  They are currently 
living in separate residences.

The initial issue for the Board's consideration is whether 
the Veteran is reasonably discharging his responsibility for 
the appellant's support.  38 C.F.R. § 3.450.  Correspondence 
received from the Veteran in December 2008 indicates that he 
is giving her $200.00 per month; he also reported helping her 
with "incidentals that may occur."  See VA Form 21-4138 
received December 22, 2008.  The appellant, on the other 
hand, contends that the Veteran is not giving her $200.00 per 
month.  Rather, she indicated in a May 2009 written statement 
that he has been giving her $40.00 per month since January 
2009.  See Statement by Appellant received May 29, 2009.  
Additionally, she acknowledges that he has assisted her with 
several incidentals.  See id.  

Notably, the appellant does not assert that the Veteran is 
not assisting her financially.  Rather, it is her contention 
that his assistance is inadequate; she has failed to provide 
any specific details about why he should be providing her 
with more.  Therefore, absent some evidence that the 
Veteran's assistance is not reasonable, the Board finds that 
the requirements for a "general" apportionment have not 
been met.  See 38 C.F.R. § 3.450.  

Turning to the issue of whether entitlement to a "special" 
apportionment is shown, the Board observes that the Veteran 
submitted information regarding his income and expenses in 
December 2008.  Such information reflects that he receives 
$2,760.00 in VA compensation benefits, $1,434.00 in Social 
Security benefits, and $708.00 in pension benefits, for a 
total monthly income of $4,902.00.  Expenses reported by the 
Veteran include basic necessities such as rent, utilities, 
and food, which total $1,935.00 per month.  He also reported 
other expenses totaling $2,115.00 (car expenses, credit 
cards, cable and phone, laundry/dry cleaning, life 
insurance).  Comparing the Veteran's total expenses reported 
to his total monthly income reveals that he has a surplus of 
monthly income in the calculated amount of $852.00.  

As noted above, an apportionment of less than 20 percent is 
ordinarily considered insufficient to constitute a reasonable 
basis for any apportionee.  38 C.F.R. § 3.451.  In the 
present case, 20 percent of the Veteran's VA compensation 
benefits would be $552.00.  Thus, it appears that some level 
of apportionment would not cause undue hardship.  The central 
issue for the Board's consideration is therefore whether the 
appellant has demonstrated hardship such that a "special" 
apportionment might be awarded.  

The appellant submitted information regarding her income and 
expenses in November 2007, March 2008, and December 2008.  
The appellant has indicated that she is a Federal employee 
and she reported gross monthly wages of $3,476.00, $3,146.00, 
and $3.914.00, respectively.  In November 2007, the appellant 
also reported the following monthly expenses: $870.00 
(rent/mortgage); $300.00 (food); $500.00 (utilities); $160.00 
(telephone); $210.00 (clothing); $240.00 (medical expenses); 
and $240.00 (school expenses).  Based on her income reported 
in November 2007, the evidence demonstrated a net monthly 
loss of $338.00.  In March 2008, the following expenses were 
reported: $850 (rent/mortgage); $300.00 (food); $465.00 
(utilities); $150.00 (telephone); $200.00 (clothing); $200.00 
(medical expenses); $200.00 (school expenses); and $1323.00 
(other expenses including credit cards, real estate taxes, 
and travel expenses).  Based on her income reported in March 
2008, a net monthly loss of $542.00 is demonstrated.  
Finally, she reported the following expenses in December 
2008: $870.00 (rent/mortgage); $593.00 (home insurance, 
maintenance, and taxes); $590.00 (car expenses including 
parking, gas, and insurance); $100.00 (clothing); $269.00 
(utilities); $194.00 (telephone); $400.00 (food); $258.00 
(medical expenses); $636.00 (school expenses); $500.00 
(credit cards); $180.00 (other expenses).  Based on her 
income reported in December 2008, a net monthly loss of 
$826.00 is demonstrated.  

Initially, the Board observes that the appellant reported a 
decrease in her income between November 2007 and March 2008.  
As a Federal employee, a reduction in salary is unlikely.  
Therefore, absent some explanation from the appellant as to 
this reduction, the Board finds that such discrepancy casts 
doubt on the credibility of the information provided.  
Similarly, the appellant has not provided more specific 
information as to why she is claiming educational expenses.  
The evidence of record reflects that she is a full-time 
salaried Federal employee; thus, it is unclear why she would 
be claiming educational expenses.  See Earnings and Leave 
Statement received January 12, 2009.  The information 
provided by the appellant throughout this appeal reflects 
that her net loss has continued to increase.  However, she 
has never provided any explanation as to why her expenses 
continue to grow, nor has she explained exactly how she is 
covering these growing expenses.  Notably, the Veteran 
reported in December 2008 that the appellant receives rental 
income from a property in Illinois that they jointly own.  
The appellant has at no time, however, reported any rental 
income.  Although not entirely certain, the Board finds that 
it is certainly possible that the appellant is in receipt of 
some other income (perhaps rental) which has been covering 
her allegedly increasing expenses.  Regardless, the lack of 
any explanation raises questions as to the accuracy of the 
information provided.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence of record.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  In the present 
appeal, the Board does not find the information provided by 
the appellant as to her income and expenses to be credible.  
As discussed above, the record contains discrepancies as to 
her income which make absolutely no sense.  And while the 
Board acknowledges that she has provided receipts and 
invoices for many of her expenses, including utilities, home 
repairs, phone, and medical, there are significant expenses 
reported by the appellant, namely, educational expenses, the 
purpose of which are unclear, in light of her full-time 
employment.  Finally, at no time during this appeal has the 
appellant provided an explanation as to the reasons for her 
increasing expenses without increasing income.  Moreover, her 
increasing expenses would seem to fall in direct contrast to 
her statement that the Veteran has actually become more 
financially helpful as this appeal has continued.  

Without a consistent and credible picture of her income and 
expenses, the Board concludes that it cannot find hardship to 
exist.  Furthermore, even if all of the information provided 
by the appellant is accepted as credible, the Board is of the 
opinion that her reported income is sufficient to cover her 
basic necessities of shelter and food.  In making such 
determination the Board notes that many of the expenses 
reported by the appellant do not fall into what the Board 
would consider "necessary," including travel expenses, lawn 
care, entertainment, and credit cards.  Thus, if calculated, 
her monthly income would reasonably discharge her reasonable 
monthly expenses.  

In sum, the Board finds that the competent and credible 
evidence of record does not support a finding that the 
appellant has demonstrated hardship.  Therefore, even 
acknowledging that an apportionment would not cause the 
Veteran undue hardship, the criteria for an apportionment has 
not been met.  See 38 C.F.R. §§ 3.450, 3.451.  
	

ORDER

Entitlement to an apportionment of the Veteran's compensation 
is denied.


____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


